AUSTIN. TEXAS


                      February 24, 1950

Hon. Allan Shivers             opinion no. V-1014
Governor of Texas
Austin, Texas                  Re: The eligibility of
                                   members of the state
                                   Board of Eduaation to
                                   be candidatesfor re-
                                   election to their
Dear Governor Shivers:             present posltlons.
           Pour request for an opinion reads in part as
follows:
         "I would appreciateyour lnf'orming~
    me whether or not, in your opinion, the
    present members of the State Board of Edu-
    oation are eligible to be candidates for
    re-eleotlonto their present positlons."
          House Bill 964, Acts 5lst Leg., R.S. 1949, ch.
546, p.1056 (Art. 26630, V.C.S.) amends Article rI of
Senate Bill 115, Acts 51st Leg., R.3. 1949, ch.299, p.
537, one of the Gilmer-Aiklnsahool laws. Section 9 of
B.B. 964 provides:
          "Ho person who holds an offloe under
     the State of Texas or any political subdivi-
     slon thereof, or who holds employment or
     reoelves any compensationfor services fPom
     the State or any polltioal subdivisionthere-
     of, exoept retirementbenefits paid by the
     State of Texas or the Federal Government, or
     any person engaged in organized publia educa-
     tional activity, shall be eligible to serve
     on aaid Board or be elected thereto. If0per-
     son shall be eleoted from or serve in a dls-
     triot who is not a bona fide resident thereo?,
     with five (5) years continuousresidence there-
     in, prior to his election. Eo person shall be
     eligible to serve on said Board or to be eleat-
     ed thereto unless he shall be e citizen of the
     United States, a qualified elector of his dLs-
     triot, and shall have attained the age of thir-
     ty (30) yearn . . ."
                                                            .
                                                                . ..




Hon. Allen Shivers, page 2   (V-1014)


          House BUl 964, aupra, creating  an elective
State Board of Education, was enacted by the Legislature
porsuant to the provisions of Section 8, Article VII of
the Constitutionof Texas. Beotion 9 speaifles the
qUallf$.oationSfop the members of suah board.
other qualifioatlons,it is speoifioallyprov&'E
such seotion that "no person who holds an offlce under
the State of Texas . . . shall be eligible to e e . be
eleoted thereto."
          It Is clear that members of the eleotlve State
Board of Edueatlon "hold an office under the State of
Texeq.It Art.2663d.v.c.s. Indeed, members thereof
hold the hlghestoffloe in the public school system of
this State.
          If Se&ion 9 of B.B. 964 were construed llter-
ally to mean that a person who holds office as a member
of the elective Board of Education was ineligible to be
re-eleoted to that offLoe so long as he holds member-
ship on the Board, then it would likewise follow that
suoh a memberoould not serve on the Board, for Section
9 also provides that "no person who holds an offioe un-
der the State of Texas . . . shall be eligible to serve
on said Board." Furthewore, it would follow that swh
a memberoould not serve on the Board for the reason
that Section 9 also protides that no 'person engaged in
organized public eduoatlonal aotivitg, shall be eligi-
ble to serve on said Board." Thus it Is to be observed
that when the provisions of Section 9 a;reconstrued in
their entirety, aa they must be, an amblguitgresults
from giving a strict literal interpretationto the coa-
text. It is apparent that such a oonstructionwould
lead to an absurdity and oonsequencesnot intended by
the Legislature.
           It is settled law, however, that statutes will
be oonstrued so as to carry out the legislativeintent.
2;upfland     Statutarg ConsimmLLnn  (3rd Ed. 1943) 333,
     .    . When suoh intent is onae ascertained,it will
be given effeot even though the literal meaning of the
words used therein Is not followed. Wood v. State, 133
Tex. 110, 126 S.W.26 4 (1939
Tex. Grim. 362, 71 S.W.2d 26
ton, 116 Tex. 572, 2% S.W.
minage Dist. go. 1 v.
  49 (1909).
          Furthermore, it is a well established rule of
.



    Hon. Allan Shivers, page 3    (V-1014)
                                  I~
                                   .,

    statutory  construotionthet the Legislature       is presumed
    to have intended that which is reasonable and effectual
    rather than that whPhich  la productive of absurd or anom-
    alous consequences. Statutes        should never be given a
    constructionthat leads to uncertainty,injustice, or
    coninslon If it is ossible to construe them otherw%se.
    39    Tex.Jur. 222, 2 $6, Statutes,    Seos. 118, 131; 39 Tex.
    Jur. 176-184, Statutes,    Sets.    93, 95, 96.
              In applying these rules of statutory construa-
    tion, we have concluded that the Legislature could not
    have intended that the provislons of Se&ion 9 of House
    Bill 964 should apply to a person who holds an office
    on the elective State Board of Education, or tomaffect
    his eligibility as a candidate for re-electionto his
    present position. Legislative intent to prohibit such
    a Board Member from succeedinghimself in office, or
    requiring his resl.gnationfrom office before offering
    himself as a aandldate for re-electlonto such offlce is
    not found within the law. If the Legislature had so in-
    tended It could have provided for such in olear and un-
    ambiguous language.  This it has not done, and we so
    hold.
              Accordingly,It is our opinion, and you~are 80
    edvised, that a member of the elective State Board of
    Education is eligible to be a candidate for pe-eleation
    to his present office, other qualificationsof the law
    having been met, and it is not necessary that he resign
    from the office in order to be a candidate for re-elec-
    tion.
                             SUMMARY
                 A member of the elective State Board of
            Eduoation is eligible to be a candidate for
            re-eleotlonto his present office, other qual-
            ificationsof Seation 9 of House Bill 964, Acts
            51st Leg., R.S. 1949, ch.546, p.1056 (Art.2663c,
            V.C.S.) having been met.
                                          Yours Very truly,
    APPROVED:                                PRICE DANXL
                                          Attorney  General
    J. C. Davis, JP.
    County Affairs Division
    Cherles D. Mathews
    Executive Assistant                   BY
                                               -d?sLzL-;P-
    Joe R. Greenhill                           Chester IS.OlUson
    First Assfstant                            Assistant
    CBO:mf:mw